         Case 5:21-cv-00562-SLP Document 10 Filed 09/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

BILLY J. PINA,                                      )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No. CIV-21-562-SLP
                                                    )
FNU JAMES, et al.,                                  )
                                                    )
       Defendants.                                  )

                                          ORDER

       On August 11, 2021, this Court entered an Order sua sponte extending the deadline

for Plaintiff to pay his initial filing fee in accordance with the Report and Recommendation

entered by United States Magistrate Judge Amanda Maxfield Green. See Order [Doc. No.

8]. The Order was returned undeliverable on August 17, 2021. Further, no objection to

the Report and Recommendation has been filed nor has Plaintiff paid the initial partial

filing fee.1   Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED and this matter is DISMISSED WITHOUT PREJUDICE.                             A separate

Judgment of Dismissal shall be entered contemporaneously with this Order.




1
  Plaintiff is responsible for providing notice of any change of address to the Court. See LCvR
5.4(a) (requiring written notice of a change of address and further providing that papers sent by
the Court are “deemed delivered if sent to the last known address given to the court.”); see also
Theede v. United States Dep’t of Labor, 172 F.3d 1262, 1267-68 (10th Cir. 1999) (pro se plaintiff
who failed to provide any change of address waived right to review of report and recommendation
by failing to make a timely objection).
 Case 5:21-cv-00562-SLP Document 10 Filed 09/15/21 Page 2 of 2




IT IS SO ORDERED this 15th day of September, 2021.




                                 2
